DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 31 and 35 are no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, 6, 8, 10, and 31 have been amended to remove antecedent basis issues, thus the rejection is withdrawn.
Claims 12-21 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEYER (US6370801).
As to claim 1, WEYER teaches a joint (Figure 16A teaches a joint (The figure shows multiple pivot axes (112a, 113a) for the joint.) for securing a tool for gripping a ground-engaging wear part to a manipulator for installing and/or removing the ground-engaging wear part from an earth working equipment (Figure 16a teaches jaws/grippers (120, 122) that are capable of removing a ground engaging wear part.), the joint comprising a base (Figure 16A, Item 112b) to secure the joint to the manipulator (Figure 16A, Item 20), an adapter to secure  the tool to the joint (Figure 16A, Item 113b), components movably joined together in close juxtaposition with each other between the base and the adapter (Figure 16A teaches all of the components of the joint are in close juxtaposition to one another.) to define three non-parallel axes of movement for the adapter, wherein one axis of the three non-parallel axes always intersects the other two axes (Figure 16A teaches three axes of movement (112a, 113a, and the rotation about the point where the free end portion (32) contacts the base (112b).  The Figure shows that the axes are all non-parallel, and that the rotational axis (113a) will always intersect the other two during movement.), and hydraulically-driven actuators to selectively move and hold the components about the axes. (Figure 16A teaches actuators (30, 112, and 113d) that move the components about the axes.  Col. 9, Lines 17-18 describe the rotary actuator (112), Col. 9, Lines 30-35 describe the hydraulic motor (113d) that actuates the turnable bearing (113).)

As to claim 2, WEYER teaches the joint of claim 1 wherein the three axes include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the tool. (Figure 16A teaches a series of joints/actuators that have a pitch (rotation about the point where the free end portion (32) contacts the base (112b)), yaw (112a), and roll (113a) axis.)

As to claim 6, WEYER teaches an apparatus for removing a ground-engaging wear part from earth working equipment (Figure 16a teaches jaws/grippers (120, 122) that are capable of removing a ground engaging wear part.) comprising: a manipulator (Figure 16A, Item 20); a joint (Figure 16A teaches a joint (The figure shows multiple pivot axes (112a, 113a) for the joint.) secured to the manipulator and including a base (Figure 16A, Item 112b) to secure the joint to the manipulator, an adapter (Figure 16A, Item 113b) to secure one or more tools to the joint, components movably joined together in close juxtaposition with each other between the base and the adapter (Figure 16A teaches all of the components of the joint are in close juxtaposition to one another.)  to define three non-parallel axes of movement for the adapter wherein one axis of the three non-3109782774.1 0027463-00064Attorney Docket No. 591-USAPN: 16/370,868parallel axes always intersects the other two axes (Figure 16A teaches three axes of movement (112a, 113a, and the rotation about the point where the free end portion (32) contacts the base (112b).  The Figure shows that the axes are all non-parallel, and that the rotational axis (113a) will always intersect the other two during movement.), and hydraulically-driven actuators to selectively move and hold the components about the axes (Figure 16A teaches actuators (30, 112, and 113d) that move the components about the axes.  Col. 9, Lines 17-18 describe the rotary actuator (112), Col. 9, Lines 30-35 describe the hydraulic motor (113d) that actuates the turnable bearing (113).); and wherein the one or more tools secured to the joint are configured to hold the ground engaging wear part and release a locking element securing the ground-engaging wear part to the earth working equipment, wherein the manipulator in cooperation with the joint and the one or more tools can remove the ground-engaging wear part from the earth working equipment. (Figure 16A teaches tools (120, 122) that are secured to the joint (10’) that are capable of holding a ground engaging wear part and releasing a locking element.  Movement of the manipulator (20) causes the joint/assembly to be capable of removing a ground engaging wear part.) 

As to claim 7, WEYER teaches the apparatus of claim 6 wherein the three axes include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the one or more tools. (Figure 16A teaches a series of joints/actuators that have a pitch (rotation about the point where the free end portion (32) contacts the base (112b)), yaw (112a), and roll (113a) axis.)
As to claim 36, WEYER teaches the apparatus of claim 1 wherein the base connects to an end of an articulated arm. (Figure 16A teaches the base (112b) is connected to an arm (20) that is part of an articulating assembly.)

As to claim 37, WEYER teaches the apparatus of claim 36 the base is configured to be rigidly fastened to the articulated arm. (Figure 16A teaches the base (112b) is connected to an arm (20) via a pin connection.  This is interpreted as rigidly joined in that it stays connected during the application of forces to the attachment area.)

    PNG
    media_image1.png
    1017
    1216
    media_image1.png
    Greyscale

Figure A: Examiner interpretation of WEYER, Figure 16A


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over COOPER (US10100487) in view of SHAHROUDI (US10273661).
As to claim 1, COOPER teaches a joint (Figure 2B, Item 100) for securing a tool (Figure 2B, Item 114) for gripping a ground-engaging wear part to a manipulator for installing and/or removing the ground-engaging wear part from an earth working equipment (Figure 2E teaches the tool (114) has jaws that are capable of gripping and removing a ground engaging wear part.), the joint comprising a base (Figure 2A, Item 113) to secure the joint to the manipulator (Figure 2A, Item 112), an adapter to secure  the tool to the joint (Figure 3B, Item 156), components movably joined together in close juxtaposition with each other between the base and the adapter  to define three non-(Figure 2B teaches the components of the joint (100) are in close juxtaposition with one another and that the axes (122, 126, and 144) are all non-parallel.) wherein one axis of the three non-parallel axes always intersects the other two axes (Figure 2B teaches the rotation axis (144) always intersects the pitch axis (126).), and a hydraulically-driven actuator to selectively move and hold the components about one of the axes. (Figure 2B teaches a hydraulic actuator (118) to rotate the assembly.)
COOPER does not explicitly disclose hydraulically-driven actuators to selectively move and hold the components about the axes.
However, SHAHROUDI teaches an articulating joint used in an analogous field that uses hydraulically-driven actuators to selectively move and hold the components about the axes. (Figure 2 teaches an articulated boom arm (200) of a crane with a base (260), two hydraulic actuators (240, 250), and a tool (220).  This assembly is similar to the assembly of COOPER in structure except that SHAHROUDI includes actuators in the pitch and yaw rotational connections. Col. 36, Lines 29-33 teaches the joint can be used in a plethora of excavator-like machines and connections.)
One of ordinary skill would have been motivated to combine the known hydraulic actuators of SHAHROUDI to the pivot joints of COOPER in order to provide relatively greater ranges of motion and relatively more linear torque across angles of actuation. (SHAHROUDI, Col. 36, Lines 21-24)  This in turn will allow for greater control of the movements of the end implement of COOPER during operation.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known hydraulic actuators of 

As to claim 2, COOPER in view of SHAHROUDI teaches the joint of claim 1 wherein the three axes include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the tool. (COOPER, Figure 2B teaches the pitch (126), yaw (122), and roll (144) axis for the tool (114).)

As to claim 36, COOPER in view of SHAHROUDI teaches the apparatus of claim 1 wherein the base connects to an end of an articulated arm. (COOPER, Figures 2A and 2B teach the base (113) is at the end of an arm (112).)

As to claim 37, COOPER in view of SHAHROUDI teaches the apparatus of claim 36 the base is configured to be rigidly fastened to the articulated arm. (COOPER, Figures 2A and 2B teach the base (113) is either welded to the arm (112) or connected via a bolt (the circle in the top right of figure 2B).)

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over ECKMAN (US20050017528) in view of LINLEY (US20150233077).
As to claim 1, ECKMAN teaches a joint (Figure 1, Items between the base (above 31) and adapter (Figure 3, Item 19).) for securing a tool (Figure 1, Item 2) for gripping a ground-engaging wear part to a manipulator for installing and/or removing (Figure 1 teaches the tool (2) has gripping elements (3) that are capable of grabbing and removing a ground engaging part from an earth working equipment item.), the joint comprising a base (Figure 1, component above the first axis (C) that is connected to part (40) on the arm.) to secure the joint to the manipulator (Figure 1, Item 1), an adapter to secure the tool to the joint (Figure 3, Item 19), components movably joined together in close juxtaposition with each other between the base and the adapter  to define three non-parallel axes of movement for the adapter (Figure 1 teaches the components of the joint are in close juxtaposition with one another.  Figure 1 also teaches 3 axes of rotation/pivot (A, B, C) that are not parallel.) wherein one axis of the three non-parallel axes always intersects the other two axes (Figure 1 teaches the rotational axis (A) always intersects the two other axes (B, C).), and a hydraulically-driven actuator to selectively move and hold the components about one of the axes. (Figure 3 teaches a rotator (4) that controls the rotational motion.  ¶0022 teaches the use of hydraulics to power the rotator.)
ECKMAN does not explicitly disclose actuators to selectively move and hold the components about the axes.
However, LINLEY teaches an articulating joint used in an analogous field that uses actuators to selectively move and hold the components about the axes. (Figure 1 teaches two actuators (16, 18) that have non-parallel axes of rotation.  ¶0002 and ¶0004 teaches the actuators are for use at the remote end of an excavator boom, similar to the joint of ECKMAN.)  
One of ordinary skill would have been motivated to combine the known actuators of LINLEY to the pivot joints of ECKMAN in order to provide increased torque and a (LINLEY ¶0006) This in turn will allow for greater control of the movements of the end implement of ECKMAN during operation.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known actuators of LINLEY to the pivot joints of ECKMAN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, ECKMAN in view of LINLEY teaches the joint of claim 1 wherein the three axes include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the tool. (ECKMAN, Figure 1 teaches the pitch (C), yaw (B), and roll (A) axis for the tool (2).)

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over COOPER in view of SHAHROUDI, as applied in claim 1 above, further in view of MCDONALD (US20150191892).
As to claim 3, COOPER in view of SHAHROUDI teaches the joint of claim 1 wherein the joint is supplied with hydraulic fluid. (Figure 2D teaches hydraulic fluid lines (136) that are used to supply actuating fluid to the joint.)
COOPER does not explicitly disclose a manifold to direct flow of hydraulic fluid to the actuators.
However, MCDONALD teaches a multi-axis joint for securing a tool to a manipulator that has a manifold to direct flow of hydraulic fluid to the actuators. (Paragraph 0046 teaches a hydraulic pressure control manifold used to control the hydraulic fluid supplied to a rotary motor (80) and tilt actuator (90).)
One of ordinary skill in the art would have been motivated to combine the manifold structure of MCDONALD to the hydraulic fluid supply system of COOPER in order to provide control of the hydraulic fluid supplied to the actuators. (MCDONALD, Paragraph 0046)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the manifold structure of MCDONALD to the hydraulic fluid supply system of COOPER because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 5, COOPER in view of SHAHROUDI and MCDONALD teaches the joint of claim 3 including hydraulic couplers secured to an exterior of the adapter to provide hydraulic fluid to the tool supported by the adapter. (COOPER, Figure 2D teaches hydraulic lines (137) that pass along the exterior to the tool supported by the adapter.  Col. 5, Lines 3- 13 teach coupling (through the manifold (142)) the conduits (137) to the implement (114).)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  COOPER in view of SHAHROUDI and MCDONALD, as applied in claim 3 above, further in view of MASON (US20170145655).
As to claim 4, COOPER in view of SHAHROUDI and MCDONALD teaches the joint of claim 3 including a controller to control the manifold. (MCDONALD, Paragraph 0046 teaches a hydraulic pressure control manifold used to control the hydraulic fluid supplied to a rotary motor (80) and tilt actuator (90).)
COOPER in view of SHAHROUDI and MCDONALD does not explicitly disclose a communication device to receive wireless signals for the controller.
However, MASON teaches a communication device to receive wireless signals for the controller associated with a hydraulic manifold for a tool assembly. (Paragraph 0041 teaches the use of a hydraulic manifold to control movements of the tool.  Paragraph 0048 teaches the use of a wireless network to interface with the control system.)
One of ordinary skill in the art would have been motivated to apply the known wireless control technique of MASON with the manifold controller of MCDONALD in order to allow the operator to control the system from a remote location.  (MASON, Paragraph 0048)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known wireless control technique of MASON with the manifold controller of MCDONALD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).


Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US20150107075) in view of HARJAR (US4459898).
As to claim 6, CLARKE teaches an apparatus for removing a ground-engaging wear part from earth working equipment comprising: a manipulator (Figure 27b teaches a manipulator (29).); a joint secured to the manipulator and including a base to secure the joint to the manipulator (Figure 27b teaches a joint (end of the arm of 29) in between the tool (197) and the manipulator (29).), an adapter to secure one or more tools to the joint (Figure 27b teaches various tools (193, 191, 195, 32, 199) that are secured to the joint via “adapters”.), and wherein the one or more tools secured to the joint are configured to hold the ground engaging wear part and release a locking element securing the ground engaging wear part to the earth working equipment (Figure 27b teaches grippers (193) and a removal tool (195) coupled to the joint.), wherein the manipulator in cooperation with the joint and the one or more tools can remove the ground engaging wear part from the earth working equipment. (Paragraph 0135 teaches the tool (191) is used to remove a wear part.) CLARKE also teaches the use of hydraulics (Paragraph 0018) and that the tool is located on the end of a manipulator. (Figure 27A)
CLARKE does not explicitly disclose components movably joined together in close proximity with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two, and hydraulically-driven actuators to selectively move and hold the components about the axes.
However, HARJAR teaches components movably joined together in close proximity with each other between the base and the adapter (Figure 1 teaches a three axis joint located between a base (40) and an adapter (30b).) to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two (Figure 2 shows a detailed view of the joint where the first (28), second (29), and third (30) actuators have non-parallel axes of rotation and that the axis of the second (29) will always intersect the axis of the first (28) and third (30).), and hydraulically-driven actuators to selectively move and hold the components about the axes. (Col. 4, Lines 4-30 teach the three actuators are hydraulic actuators.)
One of ordinary skill in the art would have been motivated to combine (by placing it in between the manipulator (Figure 27a, Item 29) and tool (Figure 27a, Item 191) of CLARKE) the multi-axis joint of HARJAR with the manipulator of CLARKE in order to maximize the maneuverability of the robot and allow it to be moved into cramped spaces and increase the overall utility of the robot. (HARJAR, Col. 1, Lines 20-24) CLARKE, Paragraph 0131 teaches the movement of the manipulator into various positions needed to remove wear members, which would be improved by the addition of the joint of HARJAR.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of HARJAR with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
As to claim 7, CLARKE in view of HARJAR teaches the apparatus of claim 6 wherein the three axes include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the one or more tools. (HARJAR, Figure 2 shows a detailed view of the joint where the first (28), second (29), and third (30) actuators have non-parallel axes of rotation.  The first (28) allows for pitch, the second (29) allows for yaw, and the third (30) allows for roll.)

As to claim 8, CLARKE in view of HARJAR teaches the apparatus of claim 6 including a manifold to direct flow of hydraulic fluid to the actuators. (HARJAR, Figure 1 teaches a group of valves (50, 87, 107) that branch into multiple hydraulic lines (50a, 50b, 87a, 87b, 107a, 107b) to provide fluid to the actuators.) 

As to claim 11, CLARKE in view of HARJAR teaches the apparatus of claim 6 wherein the manipulator is movably about multiple axes by hydraulic actuators. (CLARKE, Paragraph 0018 teaches the use of hydraulics for the manipulator.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  CLARKE in view of HARJAR, as applied in claim 8 above, further in view of MASON (US20170145655).
As to claim 9, CLARKE in view of HARJAR teaches the apparatus of claim 8 including a manifold. (HARJAR, Figure 1 teaches a group of valves (50, 87, 107) that branch into multiple hydraulic lines (50a, 50b, 87a, 87b, 107a, 107b) to provide fluid to the actuators.) 
CLARKE in view of HARJAR does not explicitly disclose a controller or a communication device to receive wireless signals for the controller.
However, MASON teaches a controller and a communication device to receive wireless signals for the controller associated with a hydraulic manifold for a tool assembly. (Paragraph 0041 teaches the use of a hydraulic manifold to control movements of the tool.  Paragraph 0048 teaches the use of a wireless network to interface with the control system.)
One of ordinary skill in the art would have been motivated to apply the known wireless control and controller technique of MASON with the manifold of HARJAR in order to allow the operator to control the system from a remote location.  (MASON, Paragraph 0048)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known wireless control technique of MASON with the manifold controller of MCDONALD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US20150107075) in view of HARJAR (US4459898), as applied in claim 8 above, further in view of WEYER (US20110147032).
As to claim 10, CLARKE in view of HARJAR teaches the apparatus of claim 8 including hydraulic lines secured to an exterior of the adapter to provide hydraulic fluid to components of the manipulator/joint. (HARJAR, Figure 1 teaches lines (50a, 50b, 87a, 87b, 107a, 107b) that run along the exterior of the device.  CLARKE Paragraph 0134 teaches the use of hydraulics in the tool at the end of the joint.)
CLARKE in view of HARJAR does not explicitly disclose hydraulic couplers secured to an exterior of the adapter to provide hydraulic fluid to a tool of the one or more tools supported by the adapter.
However, WEYER teaches hydraulic couplers secured to an exterior of the adapter to provide hydraulic fluid to a tool of the one or more tools supported by the adapter. (WEYER Figure 11 teaches exterior lines (L12, L14) that provide hydraulic fluid to the tool (220).  Paragraph 0107 teaches the hydraulic fluid linkages.)
One of ordinary skill would have been motivated to combine the hydraulic couplers of WEYER to the multi axis joint and tool of CLARKE in view of HARJAR in order to supply hydraulic fluid to the tool.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the hydraulic couplers of WEYER to the multi axis joint and tool of CLARKE in view of HARJAR because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claims 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US20150107075) in view of RAMUN (US7877906).
As to claim 22, CLARKE teaches an apparatus for conducting an in-field operation comprising a manipulator with an first tool mount (Figure 21, Item 47), a first tool releasably secured to the first tool mount to conduct the in-field operation (Figure 21, Item 41), , and a second tool releasably secured to the second tool mount to conduct the in-field operation. (Figures 17 and 21 teach two separate tools connected to a manipulator (29) via releasable connections (47).  Paragraph 0135 teaches that various combinations of the tools is possible via the multi-arm tool.)
CLARKE does not explicitly disclose the first tool including a second tool mount, or the second tool being secured in series with the first tool and the first tool mount.
However, RAMUN teaches modular system for connecting attachments to a construction machine (Figure 2 teaches the construction machine (12) that has a manipulator (15, 20) and a distal end (52).  Col. 5, Lines 30-35 teach the distal end (52) is used to couple any number of modular accessories or tools to the manipulator.) where a first tool includes a second tool mount, and the second tool being connected in series with the first tool and first tool mount.  (Figures 15-17 teach the modular system where a first tool (350) can be placed in series with a first tool mount (55) and includes a second tool mount (55 on item 350) to attach a second tool (360).)
One of ordinary skill would have been motivated to apply the known coupling/attachment structure of RAMUN to the multiple tool use of CLARKE in order to allow for interchangeability and provide the machine owner with maximum versatility and maximum efficiency in mixing and matching any number of a variety of different modules. (RAMUN, Col. 9, Lines 42-46)

As to claim 25, CLARKE in view of RAMUN teaches the apparatus of claim 22 wherein the first tool is a vibrator and the second tool is a gripper to grip a ground-engaging wear part for earth working equipment for removing the wear part from the (CLARKE, Paragraph 0142 teaches the use of a vibrator in conjunction with gripping members (magnets (65)) and Paragraph 0134 teaches the use of gripping members (191) in conjunction with other tools during wear part removal.  RAMUN, Figures 15-17 and Col. 5 Lines 30-35 teach the modular system allows for tools to be connected in series with one another.)

As to claim 26, CLARKE in view of RAMUN teaches the apparatus of claim 22 wherein the tools include two or more of grippers, pulling assemblies, cleaning apparatus, unthreading and/or threading assemblies, welding equipment, impact devices, cutting apparatus, dispensing implements, magnets, cameras, range finders and sensors. (CLARKE, Figure 27b teaches the manipulator (29) may have multiple tools.  Grippers (191), cameras (32), unthreading/threading assemblies (195), and magnets (Figure 21, Item 65) are disclosed by CLARKE.)

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US20150107075) in view of RAMUN (US7877906), as applied in claim 22 above, further in view of HARJAR (US4459898).
As to claim 23, CLARKE in view of RAMUN teaches the apparatus of claim 22, wherein the manipulator includes a joint supporting the first tool mount, the joint including a base to secure the joint to the manipulator, and components movably joined together in close juxtaposition with each other between the base and the first tool mount. (CLARKE Figure 27a/b teaches a manipulator (29) with a base arm that attaches to the tool mount (199) that is connected to a second tool (195).) CLARKE also discloses the use of hydraulics for the manipulator. (Paragraph 0018)
CLARKE does not explicitly disclose components movably joined together in close proximity with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two, and hydraulically-driven actuators to selectively move and hold the components about the axes.
However, HARJAR teaches components movably joined together in close proximity with each other between the base and the adapter (Figure 1 teaches a three axis joint located between a base (40) and an adapter (30b).) to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two (Figure 2 shows a detailed view of the joint where the first (28), second (29), and third (30) actuators have non-parallel axes of rotation and that the axis of the second (29) will always intersect the axis of the first (28) and third (30).), and hydraulically-driven actuators to selectively move and hold the components about the axes. (Col. 4, Lines 4-30 teach the three actuators are hydraulic actuators.)
One of ordinary skill in the art would have been motivated to combine (by placing it in between the manipulator (Figure 27a, Item 29) and tool (Figure 27a, Item 191) of CLARKE) the multi-axis joint of HARJAR with the manipulator of CLARKE in order to maximize the maneuverability of the robot and allow it to be moved into cramped spaces and increase the overall utility of the robot. (HARJAR, Col. 1, Lines 20-24) CLARKE, Paragraph 0131 teaches the movement of the manipulator into various 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of HARJAR with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 24, CLARKE in view of RAMUN and HARJAR teaches the apparatus of claim 6 wherein the three axes include a pitch axis, a yaw axis and a roll axis for maneuvering the adapter supporting the one or more tools. (HARJAR, Figure 2 shows a detailed view of the joint where the first (28), second (29), and third (30) actuators have non-parallel axes of rotation.  The first (28) allows for pitch, the second (29) allows for yaw, and the third (30) allows for roll.)

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over CLARKE (US20150107075) in view of HARJAR (US4459898).
As to claim 35, CLARKE teaches a process for removing ground-engaging wear parts from earth working equipment comprising: operating a manipulator (Figure 27a teaches a manipulator (29) that controls the movement of the tool.), a joint secured to the manipulator  (Figure 27b teaches a joint between the tool (199) and the manipulator (29).) and one or more tools secured to the joint to grip a wear part secured to the earth working equipment (Figure 27a teaches grippers (191) that are configured to secure a wear part.), wherein the joint includes a base to secure the joint to the manipulator (Figure 27b teaches the manipulator (29) has an arm (base) where the tools (199, 195, 193) are connected.), an adapter to secure the one or more tools to the joint (Figure 27b teaches an area at the end of the arm of the manipulator (29) where the tools (199, 195, 193) are connected.), subsequently operating the one or more tools to release a locking element securing the wear part to the earth working equipment (Figure 27b teaches a removal tool (195) that is used in conjunction with the adjustment mechanism (193) to remove the locking mechanism.  See Paragraph 0135.); and operating the one or more tools to remove the wear part from the earth working equipment after the locking element has been released. (Figure 27b teaches a removal tool (195) that is used in conjunction with the grippers (193) to remove the wear part.  See Paragraph 0135.) CLARKE also discloses the use of hydraulics for the manipulator. (Paragraph 0018)
CLARKE does not explicitly disclose components movably joined together in close proximity with each other between the base and the adapter to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two, and hydraulically-driven actuators to selectively move and hold the components about the axes.
However, HARJAR teaches components movably joined together in close proximity with each other between the base and the adapter (Figure 1 teaches a three axis joint located between a base (40) and an adapter (30b).) to define three non-parallel axes of movement for the adapter wherein one axis of the three non-parallel axes always intersects the other two (Figure 2 shows a detailed view of the joint where the first (28), second (29), and third (30) actuators have non-parallel axes of rotation and that the axis of the second (29) will always intersect the axis of the first (28) and third (30).), and hydraulically-driven actuators to selectively move and hold the components about the axes. (Col. 4, Lines 4-30 teach the three actuators are hydraulic actuators.)
One of ordinary skill in the art would have been motivated to combine (by placing it in between the manipulator (Figure 27a, Item 29) and tool (Figure 27a, Item 191) of CLARKE) the multi-axis joint of HARJAR with the manipulator of CLARKE in order to maximize the maneuverability of the robot and allow it to be moved into cramped spaces and increase the overall utility of the robot. (HARJAR, Col. 1, Lines 20-24) CLARKE, Paragraph 0131 teaches the movement of the manipulator into various positions needed to remove wear members, which would be improved by the addition of the joint of HARJAR.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-axis joint of HARJAR with the manipulator of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
Response to Arguments
Applicant’s arguments, see remarks, filed 26 February 2021, with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections of claims 1 and 2 under 35 U.S.C. 102 using WEYER (US20110147032) has been withdrawn.   However, upon further consideration, a new grounds of rejection is presented using WEYER (US6730801).
Applicant’s arguments, see remarks, filed 26 February 2021, with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections of claims 22 and 25-26  has been withdrawn.  However, upon further consideration, a new grounds of rejection is presented using CLARKE (US20150107075) in view of RAMUN (US7877906)
Applicant’s arguments, see remarks, filed 26 February 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claim 6  in view of WEYER has been withdrawn.  However, upon further consideration, a new grounds of rejection is presented using CLARKE (US20150107075) in view of HARJAR (US4459898).
Applicant’s arguments, see remarks, filed 26 February 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claim 35  in view of WEYER has been withdrawn.  However, upon further consideration, a new grounds of rejection is presented using CLARKE (US20150107075) in view of HARJAR (US4459898).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                             
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11 March 2021